Citation Nr: 0722490	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-04 861	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007.  


REMAND

The veteran's military occupation specialty (MOS) was as an 
aircraft maintenance specialist.  His service medical records 
reveal that he was noted to have wheezing in the left lower 
lobe of his lung on inspiration and expiration at the time of 
his separation examination in July 1973.  

Private treatment records from V. Bell, M.D., reveal a 
diagnosis of bronchitis in November 1993 and August 1994.  

Also associated with the claims is a letter from J. Witten, 
Jr., M.D., dated in February 2003, which states that the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease (COPD) and emphysema.  

The veteran testified at a Travel Board hearing in March 2007 
that he was an aircraft mechanic while serving in the 
military.  He said one of his jobs was to withdraw oil 
samples from airplane oil tanks.  He said that he had to 
siphon the oil by mouth because he was not provided a pump.  
He testified that he put one end of a hose in the plane and 
the other end in his mouth and siphoned out the oil.  He said 
aircraft oil and petroleum were used.  He said the sample was 
required to see if there was any aluminum in the oil.  The 
veteran testified that he had breathing difficulties as a 
result of this activity and that he has current diagnoses of 
chronic obstructive pulmonary disease and emphysema.  The 
veteran said he sought treatment for breathing difficulties 
right after service in 1973 or 1974, but that he was unable 
to obtain the records.  He said he was diagnosed with 
bronchitis at that time.  He reported that he also de-fueled 
and refueled aircraft and was exposed to fuel fumes.  He said 
he was not provided with a mask during refueling or de-
fueling.  

The veteran was scheduled for a VA examination in September 
2006 to assess his claimed lung disability.  The Salem VA 
Medical Center reported that the veteran failed to report for 
the examination; however, the notification letter to the 
veteran was not included in the claims file.  The Board notes 
that several letters of record are addressed to the veteran 
at an address in Vinton, VA while a letter dated in July 2006 
was mailed to an address in Salem, VA which was also used on 
other earlier correspondence to the veteran.  The July 2006 
letter was returned to VA because no forwarding address was 
on file with the United States Postal Service.  Because it is 
unclear whether the veteran actually received notice of the 
VA examination another examination should be scheduled. 

Finally, the Board notes that the veteran was denied service 
connection for dental treatment purposes in a November 2003 
rating decision by the Roanoke, Virginia  RO.  Why the RO 
undertook such an action is not clear given that jurisdiction 
of such claims resides with the Chief of Dental Services.  
38 C.F.R. § 17.161 (2006).  Nevertheless, in December 2003, 
the veteran expressed his disagreement with the decision 
denying his claim for service connection for treatment 
purposes.  The RO mailed the veteran a post-decision review 
letter in December 2003.  In May 2004, the RO mailed the 
veteran a letter and informed him that the decision was made 
at the request of the Richmond VA Medical Center (VAMC).  The 
RO said the veteran's notice of disagreement was received and 
that his case would be handled by the Richmond VAMC.  The 
Columbia, South Carolina RO then issued a rating decision 
dated in June 2004.  It is not entirely clear, but it appears 
that this latter decision was a denial of service connection 
for compensation purposes.  

Although the RO has indicated that the claim of service 
connection for treatment purposes was referred to the VAMC, 
there is no indication that a statement of the case (SOC) has 
been issued (although one may now be on file in the MAS 
file).  Because the veteran has submitted a timely notice of 
disagreement, see 38 C.F.R. §§ 20.201, 20.302 (2006), a SOC 
must be issued.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  If a SOC has not already been issued, one should be 
issued on this rating question, whether by the RO or the 
VAMC, unless the veteran's claim is resolved in some manner, 
such as by a favorable decision, or withdrawal of the notice 
of disagreement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for any lung 
disabilities.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  

2.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  The veteran should be afforded a 
VA examination by a pulmonary 
specialist.  The examiner should 
obtain a detailed medical history 
from the veteran.  Based on the 
veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed lung 
disability, including COPD or 
emphysema, is related to the 
veteran's military service, 
including his claimed in-service 
exposure to oil and fuel fumes and 
the notation on the veteran's 
separation examination that he had 
wheezing in his left lower lobe on 
inspiration and expiration.  A 
complete rationale for all opinions 
expressed must be provided.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, and 
any results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided.  

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate on 
the issue of entitlement to service 
connection for a lung disability, 
the AOJ should again consider the 
issue on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

6.  The AOJ should ensure that a 
statement of the case is issued on 
the question of entitlement to 
service connection for dental 
treatment purposes.  (This likely 
will require coordination with the 
VAMC where jurisdiction of dental 
treatment issues resides.)  If, and 
only if, a substantive appeal is 
timely filed, this issue should be 
returned to the Board by the VAMC.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

